Case 1:17-cv-04179-DLC Document 228 Filed 09/12/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ee eee ee ee ee i re x
, : L7ev4179 (DLC)

UNITED STATES SECURITIES AND EXCHANGE
COMMISSION, : ORDER

Plaintiff,

Ae Vv —
: USDC SDNY
ALPINE SECURITIES CORPORATION, : DOCUMENT
4 : LECTRONICALLY FILED

Defendant. DOC #

oe ee ee x DATE FILED: Z

 

 

 

 

 

 

DENISE COTE, District Judge:

An Opinion of September 12, 2019 having granted in part the
motion for remedies filed by the U.S. Securities and Exchange
Commission (“SEC”), it is hereby

ORDERED that the SEC shall submit a proposed permanent

injunction and final judgment by September 27, 2019.

SO ORDERED:

Dated: New York, New York
September 12, 2019

DENISE COTE
United States District Judge

 
